706 S.E.2d 481 (2011)
STATE of North Carolina
v.
Christopher Lamont WILLIAMS.
No. 536P10.
Supreme Court of North Carolina.
March 10, 2011.
Daniel Hirschman, Assistant Attorney General, for State of North Carolina.
Christopher Lamont Williams, Polkton, for Williams, Christopher Lamont.

ORDER
Upon consideration of the petition filed by Defendant on the 20th of December 2010 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 10th of March 2011."